 618DECISIONSOF NATIONALLABOR RELATIONS BOARDthe election and for issuance of a supplemental report thereon. Theparties to this proceeding may file exceptions to the Regional Direc-tor's supplemental report, pursuant to Section 102.69 of the Board'sRules and Regulations, as amended.]MEMBER JENKINS took no part in the above Decision and Remandto Regional Director.General Electric Company, WiringDeviceDepartmentandInter-national Union of Electrical,Radioand MachineWorkers, IUE,AFL-CIO,Petitioner.Case 1-RC-8749.October ^8, 1966DECISION AND DIRECTION OF SECOND ELECTIONPursuant to a stipulation for certification upon consent electionexecuted on January 11, 1966, an election by secret ballot was con-ducted on January 26, 1966, under the direction and supervision ofthe Regional Director for Region 1 among the employees in the appro-priate unit. At the conclusion of the election, the parties were fur-nished with a tally of ballots which showed that of approximately235 eligible voters, 225 cast ballots, of which 29 were for, and 189against, the Petitioner, and 7 ballots were challenged. Thereafter, thePetitioner filed timely objections to conduct affecting the results ofthe election.In accordance with the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Regional Director conductedan investigation and, on March 10, 1966, issued and duly served uponthe parties his report and objections in which he recommended thatobjection numbered 7 be sustained, and that the election be set asideand a new election be held. He recommended that all other objectionsbe overruled. Thereafter, the Employer and the Petitioner filedtimely exceptions to the Regional Director's report.Upon the entire record in this case, the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act, as amended, and it will effectuatethe purpose of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act.161NLRB No. 55. GENERAL ELECTRIC COMPANY6194.The parties stipulated,and we find,that the following employeesconstitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.All production and maintenance employees at the Employer'splants at 337 Thames Street and at CommercialWharf, Newport,Rhode Island,excluding office clerical employees,professionalemployees,guards,and supervisors as definedin the Act, andexcluding all other employees.5.The Board has considered the Petitioner'sobjections,the Re-,ionalDirector's report, and the exceptions of the Employer andthe Petitioner thereto, and,for the reasons set out below,adopts theRegional Director's recommendation that the election be set asideand a second election be directed.The record shows that Plant Manager A. J. Gizzi told the employ-ees 2 days before the election that there could be no campaigningwithin 24 hours before the election.The statement was to the effectthat "By law,neither the company nor the union is allowed to holdmeetings, distribute campaign material,or contact employees 24hours before the election. In others words tomorrow is a silent day."The Board'sPeerless Plywoodrule of course does not impose anyrestrictions on the distribution of literature within 24 hours of anelection, and the plant manager's statement,an obvious reference tothat rule,was therefore an erroneous interpretation of Board law.However, its mischief lies not so much in being a misrepresentationof some material fact having relevant bearing on terms and condi-tions of employment,as found by the Regional Director,but in beingan unwarranted interference with an employee's right to receive alllawful communications reasonably concerned with the election. Thestatement,coming as it did from one of management'shigher offi-cials, could reasonably have been taken at face value by the employ-ees and led to their rejection of literature attempted to be distributedby Petitioner or other employees during the important hours imme-diately preceding the election.The statement,in our opinion,there-fore constituted an improper interference in the election and justifiesour setting the election aside. Cf.,N.L.R.B. v. BabcockcCWilcoxCompany,351 U.S. 105.[The Board set aside the election conducted herein on January 26,1966.][Text of Direction of Second Election omittedfrompublication.]MEMBER JENKINS took no part in the above Decision and Directionof Second Election.